Case 1:19-cv-01408-WJM-SKC Document 1 Filed 05/16/19 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.

  Sandra Lopez

          Plaintiff,

  v

  Mauricio Parra, Seaboard Foods, LLC., Seaboard Corporation, and Seaboard Foods Services, Inc

          Defendants.



                             DEFENDANTS’ NOTICE OF REMOVAL



  TO:     HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
          DISTRICT OF COLORADO

  PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants, Mauricio

  Parra, Seaboard Foods, LLC., Seaboard Corporation, and Seaboard Foods Services, Inc.,

  (“Defendants”) file this Notice of Removal of the above-styled case from the Denver County

  District Court, Colorado, to the United States District Court for the District of Colorado, based on

  the following grounds:

  I.      INTRODUCTION

          1.      Plaintiff filed his Original Complaint on April 15, 2019.

  II.     THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION

          2.      Pursuant to 28 U.S.C. § 1441(b), a defendant may remove a case from state court

  to federal court based on diversity jurisdiction, and pursuant to § 1332(a)(1), a federal district court

  may exercise diversity jurisdiction where the parties are citizens of different states and the
Case 1:19-cv-01408-WJM-SKC Document 1 Filed 05/16/19 USDC Colorado Page 2 of 6




  amount in controversy exceeds $75,000, exclusive of interest and costs.

         3.      This action has been removed to Federal Court based on the following jurisdictional

  basis: diversity of citizenship pursuant to 28 U.S.C. § 1332.

         A.      Complete diversity exists

         4.      There is complete diversity of citizenship between Plaintiff and Defendants.

         5.      Plaintiff is a citizen of Colorado. Exhibit A, Complaint ¶ 1.

         6.      Pursuant to 28 U.S.C. § 1332, a corporation is deemed to be a citizen of every

  state in which it has been incorporated, and of the state where it has its principal place of business.

         8.      At the time this action was commenced, Seaboard Defendants were not, nor

  currently are, citizens of Colorado.

         9.      At the time this action was commenced, Seaboard Defendants were, and currently

  are, citizens of Delaware, Oklahoma, and Kansas and were not, nor are, citizens of Colorado. The

  citizenship of the Seaboard Defendants is as follows:

                 a)      Seaboard Foods, LLC. is incorporated in Oklahoma and maintains its

  principal place of business in Kansas. Seaboard Foods, LLC. is, therefore, a citizen of Oklahoma

  and Kansas.

                 b)      Seaboard Corporation is incorporated in Delaware and maintains its

  principal place of business in Kansas. Seaboard Corporation is, therefore, a citizen of Delaware

  and Kansas.

                 c)      Seaboard Foods Services, Inc. is incorporated in Kansas and maintains its

  principal place of business in Kansas. Seaboard Foods Services, Inc. is, therefore, a citizen of

  Kansas.
Case 1:19-cv-01408-WJM-SKC Document 1 Filed 05/16/19 USDC Colorado Page 3 of 6




         10.     At the time this action was commenced, Defendant Parra was, and currently is, a

  citizen of the State of Texas.

         11.     Thus, the controversy herein between Plaintiff and Defendants is a controversy

  between citizens of different states.

  III.   SERVICE OF COMPLAINT

         12.     All Defendants were served on April 18, 2019.

         13.     This Notice of Removal is being filed within thirty (30) days of service and is timely

  pursuant to 28 U.S.C. § 1446(b).

  IV.    VENUE OF REMOVED ACTION

         14.     Seaboard Defendants may remove this action to this Court pursuant to 28 U.S.C. §

  1441(a) because this case was initially brought in a state court within the geographical area of the

  United States District Court for the District of Colorado, and because this Court has jurisdiction

  pursuant to 28 U.S.C. § 1332(a). The lawsuit is comprised entirely of a civil nature, is an action

  between citizens of different states, and the matter in controversy exceeds $75,000, exclusive of

  interests and costs.

  V.     CONSENT, NOTICE TO OTHER PARTIES, AND NOTICE TO STATE COURT

         15.     The Seaboard Defendants are represented by the undersigned and all consent to

  removal.

         16.     Defendant Parra is also represented by the undersigned and consents to removal.

         17.     Pursuant to § 1446(d) and Local Rule 81.1, written notice of the filing of the Notice

  of Removal is being contemporaneously filed with the Denver County District Court, Colorado,

  and is being served on Plaintiff.
Case 1:19-cv-01408-WJM-SKC Document 1 Filed 05/16/19 USDC Colorado Page 4 of 6




         18.     No hearings are currently set in the state court proceeding, and no trial date has

  been set.

         19.     Defendants attach hereto a full copy of the docket and docket sheet from the State

  Court. Ex. B, Full Docket.

  VI.    PLEADINGS IN THE STATE COURT ACTION

         20.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and papers

  or exhibits filed in the District Court, Denver County, Colorado are provided with this Notice of

  Removal.

         21.     Defendant Parra filed his Answer on May 13, 2019.

         22.     No other Defendant has filed any responsive pleadings in the state court action, and

  no other pleadings have been filed.

  VII.   AMOUNT IN CONTROVERSY

         23.     Under the jurisdictional provisions of 28 U.S.C. § 1332, this case is one which may

  be removed to this Court by a defendant, pursuant to 28 U.S.C. § 1441, in that it is a civil action

  wherein the amount in controversy exceeds seventy-five thousand dollars ($75,000.00), exclusive

  of interest and costs, as appears by copy of Plaintiff’s Complaint.

         24.     Plaintiff alleges that as a result of Defendants’ negligence activities, Plaintiff

  incurred past, damages and will incur future non-economic damages, including pain and suffering,

  inconvenience, emotional distress, permanent injury and/or impairment of her quality of life.

  Exhibit A, ¶ 44 & Prayer for Relief. Plaintiff has opted out of Colorado’s Simplified Rule 16.1,

  affirmatively representing that the amount in controversy exceeds $100,000. Exhibit B, Civil

  Cover Sheet. Furthermore, based on the claimed severity of the injury and alleged damages, this

  matter in controversy appears to exceed the sum of $75,000.00, exclusive of interest.
Case 1:19-cv-01408-WJM-SKC Document 1 Filed 05/16/19 USDC Colorado Page 5 of 6




         25.     By this Notice of Removal, Defendants do not waive any objections they may have

  as to service, jurisdiction or venue, or any other defenses or objections it may have to this action,

  and Defendants intend no admission of fact, law or liability by this Notice and expressly reserve

  all defenses, motions and/or pleas.

         WHEREFORE, Defendants pray that this case proceed in the United States District Court

  for the District of Colorado as an action properly removed thereto.


         Respectfully submitted this 16th day of May 2019.

                                                        s/Christopher R. Reeves
                                                        Richard A. Waltz, Esq.
                                                        Christopher R. Reeves, Esq.
                                                        Waltz|Reeves
                                                        1660 Lincoln Street, Suite 2510
                                                        Denver, CO 80264
                                                        Telephone: 303-830-8800
                                                        Facsimile: 303-830-8850
                                                        dwaltz@waltzreeves.com
                                                        creeves@waltzreeves.com
Case 1:19-cv-01408-WJM-SKC Document 1 Filed 05/16/19 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 16th day of May 2019, I electronically filed a true and correct
  copy of the above Notice of Removal with the Clerk of the Court using the CM/ECF system, which
  will send notification of such filing to the following e-mail addresses:

  Sean McCrary, Esq.
  Theodore Ridder, Esq.
  Franklin D. Azar & Associates, P.C.
  14426 East Evans Avenue
  Aurora, CO 80014
  McCraryS@fdazar.com
  riddert@fdazar.com
  Attorneys for Plaintiff



                                                        s/Mary Pearson
                                                        Waltz|Reeves
